Simmons, C. X
This being an application for an injunction to restrain a trespass upon land and the evidence being conflicting as to the ownership of the land, an order requiring the defendants to give bond for any damages that might be assessed against them at the final hearing, and, upon failure to give such bond, that an interlocu- | tory injunction issue, will not be disturbed by this court.

Judgment affirmed.


All the Justices concurring.

Injunction. Before Judge Fite. Dade county. April 4, 1898.
B. J. McCamy and T. J. Lumpkin, for plaintiffs in error.